          Case 1:18-cv-09232-JPO Document 63 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 P&G AUDITORS AND
 CONSULTANTS, LLC, d/b/a P&G
 Associates,                                                       18-CV-9232 (JPO)
                        Plaintiff,
                                                                          ORDER
                       -v-

 MEGA INTERNATIONAL
 COMMERCIAL BANK CO., LTD.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within 45 days after the date of this Order.

       The letter motion at Docket Number 56 is denied as moot (without prejudice to renewal

in the event that the settlement is not consummated and the case is reopened).

       All filing deadlines and conference dates are adjourned sine die.

       The Clerk of Court is directed to terminate the motion at Docket Number 56 and to mark

this case as closed.

       SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
